Citation Nr: 1413500	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-46 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 10, 2002, for the award of service connection for left ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO granted service connection for left ankle degenerative arthritis with an evaluation of 20 percent disabling effective December 10, 2002, the date of the claim.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In December 1988 the RO denied a claim for service connection for a left ankle disorder.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal the decision, and it is final.

2.  On December 10, 2002, the RO received the Veteran's claim to reopen service connection for a left ankle disorder.  

3.  There was no informal claim, formal claim, or written intent to file a claim for service connection for a left ankle disorder between December 1988 and December 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to December 10, 2002, for the award of service connection for left ankle degenerative arthritis, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claim being decided stems from the rating decision that awarded the benefit sought (entitlement to service connection for left ankle arthritis).  Since the Veteran's claim was successfully reopened and granted, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's Notice of Disagreement as to the effective date for the award of service connection, the Veteran was provided notice as to what evidence was needed to substantiate a claim for an earlier effective date.  In November 2010 the RO properly provided the Veteran with a Statement of the Case addressing the effective date issue.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA did not obtain any records or provide an examination in connection with the claim for entitlement to an earlier effective date.  (VA had obtained records and provided the Veteran with a VA examination in connection with the claim for entitlement to service connection for left ankle arthritis.)  The determination of whether an earlier effective date is warranted is based upon evidence already in the claims file. 

Earlier Effective Date

The Veteran contends he warrants an effective date earlier than December 10, 2002, for the award of service connection for left ankle arthritis.  Specifically, the Veteran contends that the effective date for his left ankle arthritis should be as far back as 1973, the year in which he submitted his first claim for a left ankle disorder.




Factual Background:

The Veteran has submitted multiple claims for a left ankle disorder starting in 1973 when he separated from active service.  The Veteran's left ankle was evaluated by a VA physician in December 1973 for compensation purposes.  The Veteran's claim was denied in a 1974 rating decision because there was no evidence of functional impairment, no current disability, of the left ankle.  The Veteran did not perfect the appeal and the decision became final.  Since that time the Veteran has made multiple attempts to reopen his claim for service connection of the left ankle, all of which were denied, until his December 2002 claim.

In August 1986, the Veteran submitted an informal claim for service connection for arthritis of all joints.  In a January 1987 rating decision, the RO denied service connection for arthritis of all joints.  The Veteran did not appeal this decision, and it became final.

In December 2002 the Veteran filed a claim, in pertinent part, to reopen service connection for a left ankle disorder.  In a February 2003 rating decision the RO denied reopening the claim finding that new and material evidence had not been submitted.  The Veteran timely appealed the decision.  In July 2009 the Board found that the evidence received was sufficient to reopen the claim for service connection for a left ankle disorder and remanded it for additional development.  Following a September 2009 VA examination, in a November 2009 rating decision the RO granted service connection for left ankle arthritis, effective December 10, 2002.  The Veteran has appealed the effective date assigned.

Laws and Analysis:

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran stated that the effective date should be earlier because he has been filing since 1973, and that he "should not be penalized with the later effective date because of misplaced service department records."  See VA Form 21-526b, received March 2012; see also VA Form 646, dated February 2013.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than December 10, 2002, for the award of service connection for left ankle arthritis.  The reasons follow.

The Veteran submitted an informal claim for service connection for a left ankle disability when he submitted the VA Form 9 (substantive appeal), received in June 1988.  This claim was then properly adjudicated in the December 1988 rating decision.  The notification of the December 1988 rating decision was sent to the last known address of record and was not returned as undeliverable.  Therefore, the Board finds that the December 1988 rating decision is final, and an effective date earlier than December 1988 is legally precluded.

Following the December 1988 rating decision, the next time the Veteran submitted a claim for service connection for a left ankle disability was on December 10, 2002.  Applying the law to the facts of this case, an effective date earlier than December 10, 2002, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record between December 1988 and December 2002 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for a left ankle disability, but finds the evidence does not support a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  The Board notes that the Veteran submitted a claim for service connection for posttraumatic stress disorder in May 1995 and for diabetes mellitus, type II, in May 2001.  In reading through these records, there was no showing of an intent to file a claim for service connection for a left ankle disability.

As stated above, the Veteran, through his representative contends, that his December 2002 effective date is due to misplaced service records, for which he should not be penalized.  See 38 C.F.R. § 3.156(c) (2002) (addressing reconsideration of a claim when service department records that existed and had not been associated with the claims file when VA first decided the claim.)  The service treatment records referenced by the September 2009 VA examiner, regarding the May 1973 jump injury, were associated with the Veteran's claims file at the time of his original claim in 1973, and were noted in the December 1973 VA examination report and the March 1974 rating action.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not applicable.

For all the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than December 10, 2002, for the award of service connection for left ankle arthritis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than December 10, 2002, for the award of service connection for left ankle degenerative arthritis, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


